EXHIBIT 10(r)
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
P.H. Glatfelter Company (the “Company”) pays fees to each non employee director
of the Company. Each non-employee director receives an annual retainer fee of
$35,000 (two-thirds in shares of Glatfelter common stock and one-third in cash)
and an additional $10,000 annual retainer if the non-employee director serves as
chairperson of either the Audit Committee or the Compensation Committee of the
board of directors. Each non-employee director receives an additional $5,000 if
they serve as chairperson of either the Finance Committee or the Nominating and
Corporate Governance Committee. Each non-employee director will also receive
$2,000 for attending the annual board retreat, and $1,500 for each attended
board or committee meeting. In addition, each non-employee director will receive
an annual Restricted Stock Unit award valued at $30,000 that will vest ratably
over a three-year period.

 